Citation Nr: 1434540	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for lumbar strain with traumatic arthritis.

2. Entitlement to an increased evaluation in excess of 10 percent for left knee strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that continued the Veteran's evaluations for his above claimed disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is required in this case.  Specifically, the Board notes that the last VA examination regarding these disabilities was dated in August 2011, three years ago.  It appears that the Veteran had further examinations scheduled for October 2011, but was unable to report for those examinations due to weather related issues.  The record does not show that those examinations were ever rescheduled.  

Further, the Veteran's representative, in an April 2014 informal hearing presentation, asserted that the Veteran's August 2011 examination was too old to adequately represent the Veteran's current level of disability, and that the Veteran's back and left knee disability had increased in severity since that time.  The Board agrees that further examination would be helpful in ascertaining the current severity of the Veteran's service connected lumbar back and left knee disabilities.  As such, the Board must remand this claim in order that the Veteran may be provided with a further VA examination that adequately addresses the currently level of severity of these service connected disabilities.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail; however it is necessary to ensure that the Veteran receives all consideration due him under the law.

While VA has a duty to assist the Veteran in the development of his claim (i.e. affording him VA examinations), he has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is reminded that VA regulations makes clear that where an increased rating is at issue, and the Veteran fails to report for a scheduled examination without good cause, the claim must be denied.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for a lumbar strain or left knee strain since 2011.  After obtaining any required releases, please associate all relevant records with the Veteran's claims file, to include any further relevant VA records.  After obtaining all required information and waivers from the Veteran, please associate all relevant records with the Veteran's claims file. 

2. After the above development has been completed, and the relevant records associated with the claims folder, schedule the Veteran for one or more examinations, as necessary, to ascertain the nature and etiology of his service connected lumbar strain and left knee strain disabilities.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.655 pertaining to consequences of failing to report for examination in connection with a claim for a higher rating. 

All relevant tests and studies should be conducted, to particularly include range of motion testing.  The examiner should also comment on whether the Veteran has any neurological symptomatology related to either of these disabilities.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

3. Upon completion of the above requested development, and any other development deemed necessary by the RO, the RO should readjudicate the issues currently on appeal. All applicable laws and regulations should be considered. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



